DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-8 and new claim 21-31. 
Claim 9-20 are cancelled.
Claim 1-8 and 21-31 are rejected.
Withdrawn Rejections
The 112, second paragraph rejections over claim 1-8 set forth in previous office action have been withdrawn in light of Applicants’ amendments submitted on 08/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and claim 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing food product with a viscosity of at least 10,000 centipoise as determined by Brookfield rotational viscometer at spindle 4 rpm, at STP , does not reasonably provide enablement for the food product having viscosity of at least 10,000 centipoise, in other words the specification does not provide at every condition, i.e. food product temperature, condition of the food product, testing parameters, of the food product to provide a viscosity of at least 10,000 centipoise.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation of “…during the homogenizating to achieve the range of ratios of the liquid to the milled or pulverized seeds of between 2:1 and 15:1, inclusive…” is not clear. First, it is not clear the recitation of “the liquid” is in reference to the “additional amount of the liquid” or the “different liquid”; or the liquid of claim 1. Second, in claim 1 recites new limitation of the homogenizing with a liquid with a ratio of the liquid to the milled or pulverized seeds of between 2:1 and 15:1, inclusive”, hence it is not clear how the recitation of claim 3 farther limits the ratios cited in claim 1, with respect to the ratio of the liquid to the milled or pulverized seeds; hence the claim is indefinite. 
In claim 23, the recitation of “…during the homogenizating to achieve the range of ratios of the liquid to the hydrated and milled or pulverized seeds…” is not clear. First, it is not clear the recitation of “the liquid” is in reference to the “additional amount of the liquid” or the “different liquid”; or the liquid of claim 21. Second, in claim 21 recites the limitation of the homogenizing with a liquid with a ratio of the liquid to the milled or pulverized seeds of between 2:1 and 15:1, inclusive”, hence it is not clear how the recitation of claim 23 farther limits the ratios cited in claim 21, with respect to the ratio of the liquid to the hydrated and milled or pulverized seeds; hence the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 7, 8, 21, 23, 25, 27, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2007/0031576 A1).
Regarding claim 1, 3, 5, 6, 8, 21, 23, 25, 26, 28 and 31, Cho et al. (Cho) discloses a method for producing whole soybean milk product (food product) (‘576, [0041) comprising soaking (hydrating) in whole soybean grains (seeds) from soybean plant (pulse plant) in water; and after the soaking (hydration) then milling soaked whole soybeans grains (hydrated seeds) with water (liquid) to obtain milled soybean slurry. With respect to limitation of “…range of ratios of the liquid to the milled or pulverized seeds of between 2:1 and 15:1, inclusive…”, Cho discloses adding additional water in an amount of 770 kg of to 100 kg of milled soybean (‘576, [0041]), which corresponds to a ratio of 7.7:1 (770:100) which is in range with the cited range. With respect to claim 8 and 28
Cho discloses homogenizing (‘576, [0009], [0041]) through ultra-high pressure micronization process with multiple steps with the milled soybean slurry, wherein the milled soybean slurry comprising the water (liquid) at temperature of 90°C in step 1st step, 2nd step and 3 step (‘576, [0041]). Cho’s temperature 90°C is in range with the cited range of 0°C to 121°C. Cho discloses a micronization pressure of 600 bar (60 MPa) at the 1st step (‘576, Fig.1), which is in range with cited range of between 6.90 MPa and 690 MPa (68.9 bar and 6894.7 bar) as cited in claim 1; and in range with the cited range of between 3.4474 x 107 Pascal and 1.0342 x 108 Pascal (344 bar and 1034.2 bar) as cited in claim 5. 
With respect to the limitation in the permeable of “a high viscosity food product having a viscosity of at least 10,000 centipoise…”, it is noted the claims are directed to a method and the claim body recites the step(s) in the claimed method; when reading the preamble in the context of the entire claim, the recitation “a high viscosity food product having a viscosity of at least 10,000 centipoise…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 7 and 27, Cho discloses adding an amount of flavors (‘576, [0045]) wherein the flavors includes fruit juices (‘576, [0031]) which is a different liquid from the water (liquid) after the ultra-high pressure micronization process (homogenizing) with the multiple steps. 
Regarding claim 29, Cho discloses adding additional water in an amount of 770 kg of to 100 kg of milled soybean (‘576, [0041]), wherein the milled soybean are milled before the additional water which is expected to have some degree of hydration. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0031576 A1).
Regarding claim 2, 22 and 30, Cho discloses the claimed invention as discussed above in claim 1 and 21. Cho does not explicitly discloses the soaking (hydrating) the soybeans to achieve a liquid content as cited in claim 2, 22 and 30. However, Cho discloses the soaking (‘576, [0018]) and heat-softening of the soybeans (‘576, [0019]). It would have been obvious to one of ordinary skill in the art to adjust an amount of water in the soaking step to dried soybeans in Cho’s process to achieve a liquid content including the cited amounts to assist the heat-softening step for the milling of the soaked soybeans, absent a convincing or evidence to the contrary.  

Claim 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2007/0031576 A1) as applied to claim 1 and 21 above, and further in view of Nelson et al. (US 3,901,978).
Regarding claim 4 and 24, Cho discloses the claimed invention as discussed in claim 1. Cho discloses the ultra-high pressure micronization process with the multiple steps with the milled soybean slurry. Cho discloses the milled soybean slurry comprising the water (liquid) at temperature of 60 to 95°C (‘576, [0022]). Cho doses not discloses the cited range of between 4.44°C to 51.67°C. 
However, Nelson discloses a method of making soybean beverage from whole soybeans (‘978, Abstract). Nelson discloses the method comprising homogenizing a slurry of the whole soybeans and water at a pressure and temperature between about 32°F to about the boiling point of the slurry (‘978, Abstract, col. 3, ln. 14-18), which overlaps the cited range of between 4.44 C and 51.67 C, (40°F and 125°F) . Cho and Nelson are of the same field of endeavor of making soybean beverage (food product) with homogenizing with pressures and temperatures. It would have been obvious to one of ordinary skill in the art to be motivated to use Nelson’s homogenizing of the slurry of the whole soybeans and water at a pressure and temperature between about 32°F to about the boiling point of the slurry (‘978, Abstract, col. 3, ln. 14-18) in Cho’s process to provide a desired organoleptic mouthfeel as taught by Nelson (‘978, col. 3, ln. 23-41). 
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant asserts “…Cho teaches a process for producing whole soybean milk or curd via steps of milling soybean and homogenizing the milled soybean through multistage high pressure micronization See Cho, Abstract. Cho explains that the multistage high pressure micronization is performed to produce 

Applicant's remarks have been fully considered but they are not persuasive. With respect to the limitation in the permeable of “a high viscosity food product having a viscosity of at least 10,000 centipoise…”, it is noted the claims are directed to a method and the claim body recites the step(s) in the claimed method; when reading the preamble in the context of the entire claim, the recitation “a high viscosity food product having a viscosity of at least 10,000 centipoise…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, as noted in the above 112, enablement rejection, in Applicant’s claimed viscosity does not enable one of ordinary skill in the art to make the food product with the claimed viscosity. Applicant has not provided sufficient evidence with respects to the prior art differs in properties Applicant’s set parameters outlined in the specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792